DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolph (US 20170341300 A1).
With respect to claim 1, Rudolph teaches a method of additively manufacturing a part, the method comprising: dispensing a multi-part filament in three dimensions to additively manufacture the part, wherein the multi-part filament (partially cured filament 46, Fig. 3) comprises an elongate filament body comprising: a first body part extending longitudinally along the elongate filament body (core having high density of fibers 20, P0049, Fig. 3) and comprising a first material that is configured to be cured responsive to a first cure condition (uncured adhesive outer surface, P0009); and a second body part extending longitudinally along the elongate filament body (outer skin of material 48, P0049, Fig. 3) and comprising a second material that is configured to be cured responsive to a second cure condition that is different from the first cure condition  (first reaction temperature and second reaction temperature P0009, P0017 originally uncured epoxy with the outer layer being partially cured).; and concurrently with the dispensing, delivering curing energy corresponding to the first cure condition to impart a desired rigidity characteristic to the first body part to facilitate printing of self- supporting structures from the multi-part filament (first reaction temperature brought on by heater 42, strengthens core with fibers, P0047).
With respect to claim 2, Rudolph does not explicitly teach dispensing the multi-part filament without a substrate against which the multi-part filament is laterally supported being silent on this. However as Rudolph initially deposits the filament into the space below the nozzle and the claim is currently constructed as comprising and not consisting type language, Rudolph is considered to meet this limitation as Rudolph initially does perform this step, even if the deposited filament eventually is supported by a substrate.
With respect to claim 3, Rudolph further teaches subsequent to the dispensing, delivering curing energy corresponding to the second cure condition to at least partially cure the second body part (P0057).
With respect to claim 6, Rudolph further teaches wherein the first cure condition comprises a higher dose of curing energy or a lower dose of curing energy than the second cure condition (P0057, different curing temperatures are an example of a lower then higher dose of the same curing energy).
With respect to claim 10, Rudolph further teaches wherein the first body part further comprises elongate fibers within a matrix of the first material (reinforcing fibers 20, P0044-P0045).
With respect to claim 13, Rudolph further teaches as seen in Fig. 3, that partially cured filament 46 completely defines the external surface of the filament.
With respect to claim 14, Rudolph further teaches as seen in Fig. 3, that partially cured filament 46 completely surrounds the second body part
With respect to claim 15, Rudolph further teaches as seen in Fig. 3, the first and second body parts are coaxial.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 20170341300 A1) as applied to claim 1 above as evidenced by Ahmed (“Comparisons of Bending Stiffness of 3d Printed Samples of Different Materials”). 
With respect to claims 4 and 5, Rudolph fails to explicitly teach wherein the desired rigidity characteristic is a flexural rigidity of least 10-9 Nm2 and wherein as it is being dispensed, the second body part has a flexural rigidity of less than 10-9 Nm2, being silent on this. However, Ahmed shows that reinforcement has a significant effect on the stiffness of polymers (Conclusion, Fig. 5). Further as a flexural rigidity depends on the shape of the filament it would have been obvious to one of ordinary skill in the art to optimize the rigidity for its intended use.
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 20170341300 A1) as applied to claim 1 above and further in view of Backer (US 20180186076 A1).
With respect to claim 7, Rudolph fails to teach that the two curable materials are responsive to different cure conditions, teaching the same curable thermoset (partially cured filament 46, Fig. 3, P0046). In the same field of endeavor, additive manufacturing, Backer teaches the use of two different silicone compositions (Abstract), in an extruded form (P0040, P0048). It would have been obvious to one of ordinary skill in the art at the time to substitute the resin as taught by Rudolph for both of the silicones as taught by Backer to achieve a known multimaterial print being further motivated to form a cross-link network to improve intermaterial bonding (P0031).   
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

With respect to claim 8, Backer further teaches that it is known in the art that silicone compositions may be cured with a variety of curing conditions including heat and irradiation (P0054). Backer also further teaches that while the method is directed towards the use of heat to cure, radiation curable silicone compositions may be used (P0055). As such one of ordinary skill in the art would have been able to select a radiation curable composition where an irradiation curable silicone would be responsive to different types of radiation, i.e. UV, visible, infrared, x-rays or microwaves as is well known in the art. 
With respect to claim 9, Backer further teaches that it is known in the art that silicone compositions may be cured with a variety of curing conditions including heat and irradiation (P0054). Backer also further teaches that while the method is directed towards the use of heat to cure, radiation curable silicone compositions may be used (P0055). As such one of ordinary skill in the art would have been able to select a radiation and heat curable composition for one body part and a heat curable composition for the other body part, and further that an irradiation curable silicone would be responsive to one of UV, visible, infrared, x-rays or microwaves as is well known in the art. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 20170341300 A1) as applied to claim 10 above and further in view of Chapiro (US 20170259502 A1).
With respect to claim 11, Rudolph fails to explicitly teach an example where the first and second body both further comprise fibers, teaching only one body comprising fibers (Fig. 3A). In the same field of endeavor, Chapiro teaches as shown in Fig. 11 a filament filled throughout with fibers. It would have been obvious to one of ordinary skill in the art to modify the filament as taught by Rudolph by adding fibers outer skin of material 48, P0049, Fig. 3 of Rudolph as fibers throughout a matrix are known and by adding them one would have a reasonable expectation of success at achieving the predictable result of increasing filament strength.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 20170341300 A1) in view of Chapiro (US 20170259502 A1) as applied to claim 1 above and further in view of Peters (WO2015077262 A1) 
With respect to claims 12, the combination as applied above is silent on the fibers in the first and second body parts being different, being silent on this. In the same field of endeavor, additive manufacturing, Peters teaches that two filaments can be merged to make a combined filament (Pg. 5, lines 20-28) and in a specific embodiment that carbon and glass fibers may be used (Pg. 11, lines 6-10) and that inputs may include UV and heat curable resins (the paragraph spanning Pgs 18 and 19). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include multiple fiber types in order to increase control in extrudate design (Pg. 37, L18-22).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 20170341300 A1)  as applied to claim 1 above and further in view of Karpas (US 20150217517 A1).
With respect to claim 16, Rudolph fails to explicitly teach an example wherein both the first and second material define the external surface of the body. In the same field of endeavor, additive manufacturing, Karpas teaches a multi-part filament as shown in Fig. 10A made up of aspects 1021, 1022 which react to treatment in different ways and as such are being considered to be different materials defining the first body part and second body part (P0074-75). It would have been obvious to one of ordinary skill in the art to change the shape of the filament as taught by Rudolph based on this figure as it has been held by the courts to be within the skill level of an ordinary one in the art to modify the shape when it does not affect the function of the part.
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

	With respect to claim 17, Rudolph further teaches wherein the elongate filament body has a cross-sectional profile that is non-circular (Fig. 3).
	With respect to claim 18, Rudolph further teaches wherein in cross-section, the first body part has a different shape than the second body part (Fig. 3).
With respect to claim 19, Rudolph fails to teach a third body part being silent on this. In the same field of endeavor, additive manufacturing, Backer teaches that more than two curable silicone compositions being additively manufactured together. It would have been obvious to one of ordinary skill in the art to modify the filament as taught by Rudolph to include a third curable polymer material in order to achieve a known multimaterial print being further motivated to form a cross-link network to improve intermaterial bonding (P0031).   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 20170341300 A1)  as applied to claim 1 above and further in view of Wetzel (US  20180087189 A1).
With respect to claim 20, Rudolph fails to explicitly teach an internal void which extends longitudinally along the elongate filament body. In the same field of endeavor, additive manufacturing, Wetzel teaches a multi-material filament as shown in Fig. 2a wherein the center is hollow. It would have been obvious to one of ordinary skill in the art to modify the filament as taught by Rudolph to take on this shape known in the art as it has been held by the courts to be within the skill of an ordinary one in the art to modify the shape when it does not affect the function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741